
	
		II
		112th CONGRESS
		1st Session
		S. 395
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2011
			Mr. Enzi (for himself,
			 Mr. DeMint, Mr.
			 Wicker, Mr. Toomey,
			 Mr. Sessions, Mr. Coburn, Mr. Johnson of
			 Wisconsin, Mr. Cornyn,
			 Mr. Paul, Mr.
			 Lee, Mr. Ensign,
			 Mr. Risch, Mr.
			 Barrasso, Mr. Vitter,
			 Mr. Kyl, Mr.
			 Blunt, Mr. Inhofe,
			 Mrs. Hutchison, Mr. Coats, Mr.
			 Thune, Mr. Hatch,
			 Mr. Grassley, Mr. Boozman, Mr.
			 Chambliss, Mr. Isakson,
			 Mr. Burr, Mr.
			 McCain, and Mr. Johanns)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To repeal certain amendments to the Energy Policy and
		  Conservation Act with respect to lighting energy efficiency.
	
	
		1.Short titleThis Act may be cited as the
			 Better Use of Light Bulbs
			 Act.
		2.Lighting energy
			 efficiency
			(a)In
			 generalSubtitle B of title III of the Energy Independence and
			 Security Act of 2007 (Public Law 110–140) is repealed.
			(b)ApplicationThe Energy Policy and Conservation Act (42
			 U.S.C. 6201 et seq.) shall be applied and administered as if subtitle B of
			 title III of the Energy Independence and Security Act of 2007 (and the
			 amendments made by that subtitle) had not been enacted.
			
